ORDER PER CURIAM. Bradley Turner (“Defendant”) was charged with one count of first degree murder and one count of armed criminal action. He was eventually convicted of voluntary manslaughter and armed criminal action after a jury trial, receiving a total sentence of 35 years. Finding the trial court did not abuse its discretion in denying Defendant’s motion for continuance, denying Defendant’s motion for new trial, or admitting autopsy photographs into evidence, we affirm the judgment of the trial court. No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 30.25(b).